     Case 1:20-cv-00173-DAD-EPG Document 20 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN VANFOSSAN,                                No. 1:20-cv-00173-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN PART
14    ESTELA ALCANTAR, et al.,
                                                         (Doc. No. 18)
15                       Defendants.
16

17          Plaintiff Benjamin VanFossan is a prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 1, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that “[t]his case proceed on Plaintiff’s claims against Defendants John Amaya, R.

22   Alkire, Cruz, A. Gonzales, Jr., Richard Huerta, Theresa Lewandowski and M. Robles for

23   violating Plaintiff’s right to due process” and that “[a]ll other claims and defendants in Plaintiff’s

24   First Amended Complaint be dismissed, with prejudice.” (Doc. No. 18 at 20.)

25          The findings and recommendations were served on plaintiff and contained notice that any

26   objections thereto were to be filed within twenty-one (21) days from the date of service. (Id.)

27          Plaintiff filed objections on October 23, 2020. Most notably, plaintiff objects to the

28   dismissal of defendant DeLos Santos because plaintiff “did not change any of the facts stated in
                                                        1
     Case 1:20-cv-00173-DAD-EPG Document 20 Filed 11/20/20 Page 2 of 2


 1   the Complaint or lessen the degree of the complaint against [him].” (Doc. No. 19 at 3.) In the

 2   original screening order, the magistrate judge had found defendant’s claim against defendant

 3   DeLos Santos to be cognizable. (Doc. No. 12 at 2.) It appears that plaintiff’s allegations

 4   regarding DeLos Santos in his amended complaint are identical to those alleged as to that

 5   defendant in his original complaint. The court therefore concludes that this was a mere oversight

 6   in the pending findings and recommendations and that plaintiff’s claim against DeLos Santos

 7   should be allowed to proceed.

 8          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

10   and recommendations to be supported by the record and by proper analysis except with respect to

11   defendant Arnel DeLos Santos. This case should also proceed on plaintiff’s claims against

12   defendant DeLos Santos for the alleged violation of plaintiff’s right to due process.

13          Accordingly:

14          1.      The findings and recommendations issued on October 1, 2020 (Doc. No. 18) are

15                  adopted in part and rejected in part;

16          2.      This action now proceeds only on plaintiff’s due process claims against defendants

17                  John Amaya, R. Alkire, Cruz, A. Gonzales, Jr., Richard Huerta, Theresa
                    Lewandowski, Arnel DeLos Santos, and M. Robles;
18
            3.      All other claims and defendants in the first amended complaint are dismissed; and
19
            4.      This case is referred back to the assigned magistrate judge for further proceedings.
20
21   IT IS SO ORDERED.

22      Dated:     November 19, 2020
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                       2
